

THE SECURITIES REPRESENTED BY THIS DEBENTURE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. ANY
TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A REGISTRATION STATEMENT
UNDER THE ACT AND AS REQUIRED BY BLUE SKY LAWS IS IN EFFECT AS TO SUCH TRANSFER
OR IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND BLUE SKY LAWS.
 
Airbee Wireless, Inc.
 
12% SECURED CONVERTIBLE DEBENTURE
 
Debenture No. ABEW2008 - I -
 
$____________
_______________ __, 2008

 
FOR VALUE RECEIVED, subject to the terms and conditions of this 12% Secured
Convertible Debenture (the “Debenture”), AIRBEE WIRELESS, INC., a Delaware
corporation with its principal offices located at 9400 Key West Avenue,
Rockville, Maryland 20850 (the “Company”), hereby promises to pay to the order
of [___________________] (the “Holder”), the principal sum of _________________
U.S. Dollars ($_____________) (the “Face Amount”), or such lesser amount as
below, upon demand made by the Holder at any time on or after the date which is
two (2) years from the date of this Debenture, in lawful money of the United
States and in immediately available funds (the “Maturity Date”). This Debenture
is being issued pursuant to that certain Debenture and Warrant Purchase
Agreement of even date herewith (the “Purchase Agreement”) entered into by the
Holder with the Company and this Debenture is subject to that Purchase
Agreement, which, together with this Debenture, sets forth the respective rights
and obligations of the Holder and the Company with respect to this Debenture.
 
1. Interest. Subject to the terms and conditions of this Debenture, the Company
also promises to pay to the Holder interest accrued on the outstanding unpaid
principal amount hereof until such principal amount is paid at the rate of
twelve percent (12%) per annum. Accrued but unpaid interest shall be paid in
quarter-annual installments, commencing on the last day of the calendar quarter
ending March 31, 2008, and on the last day of each calendar quarter thereafter,
until this Debenture has been paid in full in accordance with the terms hereof.
Interest may be paid, at the option of the Company, in cash or in shares of
common stock of the Company, par value $0.00004 per share (“Common Stock”), at a
price per share of Common Stock equal to 80% of the average of the volume
weighted average price of the Common Stock for the preceding five (5) days on
which the Common Stock is traded on the trading market on which the Common Stock
is then listed or quoted for trading (for example, the OTC Bulletin Board, Pink
Sheets published by Pink Sheets, LLC, the American Stock Exchange, or the Nasdaq
National Market) as reported by a generally accepted reporting service such as
Bloomberg, LP. This Debenture is secured by a security interest in all of the
assets of the Company as described more fully in that certain Security Agreement
executed by the Company, the Holder and certain other parties thereto dated as
of the date hereof.

 
1

--------------------------------------------------------------------------------

 

2. Prepayment. The Company may not prepay the Debenture in whole or in part
prior to the Maturity Date without the prior written consent of the Holder,
which may be given or withheld in Holder’s sole discretion.
 
3. Conversion.
 
3.1 Conversion Mechanics. Upon any conversion of this Debenture pursuant to
Section 3.2, this Debenture will convert into the number of shares of Common
Stock obtaining by dividing (x) that portion of the Face Amount being converted,
and all accrued and unpaid interest thereon as of the date of conversion, by (y)
$0.02 (the “Conversion Price”). The Conversion Price shall be subject to
adjustment as set forth in Section 4 below.
 
3.2 Holder’s Option to Convert. The Holder shall have the right, but not the
obligation, from time to time to convert all or any portion of the issued and
outstanding Face Amount and accrued but unpaid interest thereon into fully paid
and nonassessable shares of Common Stock at the Conversion Price.
 
3.3 Mechanics of Holder’s Conversion. In the event that the Holder elects to
convert all or any part of this Debenture into Common Stock, the Holder shall
give notice of such election by delivering an executed and completed notice of
conversion in substantially the form attached hereto as Exhibit A (the “Notice
of Conversion”) to the Company on or before each Conversion Date (as defined
below) and such Notice of Conversion shall provide a breakdown in reasonable
detail the Face Amount and accrued but unpaid interest thereon that are being
converted. In addition, concurrently with providing In addition, concurrently
with providing the Notice of Conversion to the Company, and in accordance with
its Notice of Conversion, the Holder shall make the appropriate reduction to the
outstanding Face Amount and accrued and unpaid interest thereon as entered in
its records and shall provide written notice of such adjustment to the Company.
Each date on which a Notice of Conversion is delivered or telecopied to the
Company in accordance with the provisions hereof shall be deemed a Conversion
Date (the “Conversion Date”). Pursuant to the terms of the Notice of Conversion,
the Company will issue, within two (2) business days following a Conversion
Date, instructions to the transfer agent, accompanied by an opinion of counsel,
to issue to the Holder certificates representing the Conversion Shares (as
hereinafter defined) and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Holder within five (5)
business days thereafter. In the case of the exercise of the conversion rights
set forth herein, the conversion privilege shall be deemed to have been
exercised and the Conversion Shares issuable upon such conversion shall be
deemed to have been issued upon the date of receipt by the Company of the Notice
of Conversion. The Holder shall be treated for all purposes as the record holder
of the Conversion Shares, unless the Holder provides the Company written
instructions to the contrary.
 
3.4 Reservation of Shares. During the period the conversion right exists, the
Company will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock upon the conversion
of all or any part of this Debenture (the “Conversion Shares”).
 
3.5 No Fractional Shares. No fractional shares of Common Stock will be issued
upon conversion of this Debenture. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Company will pay the Holder in cash the
amount of the unconverted Face Amount and accrued and unpaid interest, if any,
that would otherwise be converted into such fractional shares.

 
2

--------------------------------------------------------------------------------

 

3.6 Release. Upon full conversion of this Debenture and payment of all cash
amounts due to the Holder as provided in this Debenture, if any, the Company
will forever be released from all of its payment obligations relating to the
Face Amount of this Debenture and any accrued and unpaid interest thereon.
 
4. Conversion Price Adjustment. The Conversion Price shall be subject to
adjustment from time to time as follows:
 
4.1 Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the date hereof but prior to the Maturity Date subdivide its
outstanding securities as to which purchase rights under this Debenture exist,
by split-up or otherwise, or combine its outstanding securities as to which
purchase rights under this Debenture exist, or declare a cash dividend, the
number of Shares as to which this Debenture is convertible as of the date of
such subdivision, split-up or combination shall forthwith be proportionately
increased in the case of a subdivision or payment of a cash dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the purchase price payable per Share, so that the
aggregate purchase price payable for the total number of shares of Common Stock
purchasable under this Debenture as of such date shall remain the same.
 
4.2 Reclassification, Reorganization, Consolidation, Merger and Other Changes.
In case of any reclassification, capital reorganization or change in the Common
Stock of the Company (other than as a result of a subdivision, combination, or
stock dividend provided for in Section 4.1), or consolidation or merger of the
Company with or into another corporation, or the sale of all or substantially
all of its assets to another corporation shall be effected in such a way that
holders of the Company’s Common Stock shall be entitled to receive stock,
securities or assets with respect to or in exchange for such Common Stock (a
“Change”), then, as a condition of Change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the Maturity Date to receive upon conversion of this Debenture,
the kind and amount of shares of stock and other securities and property
receivable in connection with such Change that a holder of Common Stock would be
entitled to receive in such Change. In any such case appropriate provisions
shall be made with respect to the rights and interest of the Holder so that the
provisions hereof shall thereafter be applicable with respect to any shares of
stock or other securities and property deliverable upon conversion including
adjustment of the Conversion Price.
 
5. Registration. Pursuant to the terms and conditions of the Registration Rights
Agreement to be executed as set forth in the Purchase Agreement, the Holder will
have certain registration rights with respect to the Conversion Shares.
 
6. Events of Default.
 
6.1 An “Event of Default”, wherever used herein, means any one of the following
events:

 
3

--------------------------------------------------------------------------------

 

(a) Any default in the payment of the principal of, interest on or other charges
in respect of this Debenture, free of any claim of subordination, as and when
the same shall become due and payable;
 
(b) The Company shall fail to observe or perform any other covenant, agreement
or warranty contained in, or otherwise commit any breach or default of any
provision of this Debenture, the Purchase Agreement or the Security Agreement
which is not cured with in the time prescribed;
 
(c) The Company shall commence, or there shall be commenced against the Company
under any applicable bankruptcy or insolvency laws, or the Company commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction relating to the Company or there is commenced against the Company
any such bankruptcy, insolvency or other proceeding which remains undismissed
for a period of 31 days; or the Company is adjudicated insolvent or bankrupt; or
the Company makes a general assignment for the benefit of creditors; or the
Company shall fail to pay its debts generally as they become due;
 
(d) The Company shall default in any of its obligations under any other
debenture or any mortgage, credit agreement or other facility, or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing arrangement of the Company in an amount exceeding $100,000, whether such
indebtedness now exists or shall hereafter be created and such default shall
result in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable; or
 
(e) The Common Stock shall cease to be quoted for trading or listed for trading
on either the Nasdaq OTC Bulletin Board (“OTC”), Nasdaq SmallCap Market, New
York Stock Exchange, American Stock Exchange or the Nasdaq National Market and
shall not again be quoted or listed for trading thereon within ten (10) trading
days of such delisting.
 
6.2 During the time that any portion of this Debenture is outstanding, if any
Event of Default has occurred, the full principal amount of this Debenture,
together with interest and other amounts owing in respect thereof, to the date
of acceleration shall become at the Holder’s election, immediately due and
payable in cash. In addition to any other remedies, the Holder shall have the
right (but not the obligation) to convert this Debenture at any time after
(x) an Event of Default or (y) the Maturity Date at the Conversion Price then
in-effect. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind.
 
7. General Matters.
 
7.1 Applicable Law; Venue. This Debenture shall be governed by the internal laws
(and not the law of conflicts) of the State of New York.
 
7.2 Fees and Expenses. In the event that any suit or action is instituted to
enforce any provision under this Debenture, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 
4

--------------------------------------------------------------------------------

 

7.3 Amendment or Waiver. Any term of this Debenture may be amended, and the
observance of any term of this Debenture may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by the
written consent of the Holder.
 
7.4 Headings. The headings in this Debenture are for purposes of convenience of
reference only, and shall not be deemed to constitute a part of this Debenture.
 
7.5 Notices. All notices, requests, consents and other communications required
or permitted hereunder shall be in writing (including telecopy or similar
writing) and shall be sent to the address of the parties set forth below in this
Section 7.5. Any notice, request, consent or other communication hereunder shall
be deemed to have been given and received on the day on which it is delivered
(by any means including personal delivery, overnight air courier, United States
mail) or telecopied (or, if such day is not a business day or if the notice,
request, consent or communication is not telecopied during business hours of the
intended recipient, at the place of receipt, on the next following business
day). Any of the parties hereto may, by notice given hereunder, designate any
further or different address and/or number to which subsequent notices or other
communications shall be sent. Unless and until such written notice is received,
the addresses and numbers as provided herein shall be deemed to continue in
effect for all purposes hereunder.
 
Addresses for Notices to Company:
 
Airbee Wireless, Inc.
9400 Key West Avenue
Rockville, MD 20850
Attention: Eugene Sharer, President
Facsimile: (301) 517-186
 
With copies to:
 
Stradling Yocca Carlson & Rauth
660 Newport Center Drive
Suite 1600
Newport Beach, California 92660
Attention: Shivbir S. Grewal, Esq.
Facsimile: (949) 725-4100
 
and
 
Allen & Associates LLC
12400 Wilshire Blvd Suite 1080
Los Angeles, California 90025
Facsimile: 310 371-7272

 
5

--------------------------------------------------------------------------------

 

Address for Notices to Holder:
 
John W. Bartman and Thomas F. Bartman
11777 San Vicente Blvd Suite 600
Los Angeles, California 90049
Facsimile: 310 826-8477
 
With copies to:
 
Samuel W. Halper, Esq.
10866 Wilshire Blvd., Suite 400
Los Angeles, CA 90024
Facsimile: 424 901-8399
 
and
 
Allen & Associates LLC
12400 Wilshire Blvd Suite 1080
Los Angeles, California 90025
Facsimile: 310 371-7272
 
7.6 Usury Limitation. In no event shall the amount paid or agreed to be paid to
the Holder for the use or forbearance of money to be advanced hereunder exceed
the highest lawful rate permissible under the then applicable usury laws. If it
is hereafter determined by a court of competent jurisdiction that the interest
payable hereunder is in excess of the amount which the Holder may legally
collect under the then applicable usury laws, such amount which would be
excessive interest shall be applied to the payment of the unpaid principal
balance due hereunder and not to the payment of interest or, if all principal
shall previously have been paid, promptly repaid by the Holder to the Company.
 
7.7 Severability. Every provision of this Debenture is intended to be severable.
If any term or provision hereof is declared by a court of competent jurisdiction
to be illegal or invalid, such illegal or invalid term or provision shall not
affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.
 
[Remainder of Page Intentionally Left Blank]
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Debenture to be executed as of
the day and year first above written.
 
AIRBEE WIRELESS, INC.,
a Delaware corporation
   
By:
/s/ E. Eugene Sharer
Name:
E. Eugene Sharer
Title:
President

 
 
Signature Page to Debenture ABEW2008 - I -


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of the 12%
Convertible Debenture)
 
Airbee Wireless, Inc.
 
9400 Key West Avenue
 
Rockville, Maryland 20850
 
Attention: E. Eugene Sharer, President
 
The undersigned hereby converts $ ______________ of the Face Amount and accrued
and unpaid interest due and payable on January 31, 2010 under that certain 12%
Secured Convertible Debenture dated as of January 31, 2008 (the “Debenture”),
into the number of shares of Common Stock of the Company set forth below
(“Shares”) on and subject to the conditions set forth in the Debenture.
 
Date of Conversion
         
Shares to be Delivered
   

 
[HOLDER]
   
By:
 
Name:
 
Title:
 



 
A-1

--------------------------------------------------------------------------------

 